ORDER

PER CURIAM.
Insurance agent and broker, Lowell Denny (appellant), appeals the judgment of the trial court affirming the Administrative Hearing Commission’s (AHC) determination that he was subject to discipline under sections 375.141.1(1), 875.141.1(4), 375.141.1(5), and 375.141.1(6) RSMo (2000). On appeal, appellant contends that the AHC erred “in issuing its findings of fact and conclusions of law because such findings did not have substantial and competent evidence to support said findings and conclusions.” Appellant further argues that “the Department of Insurance erred in adopting the decision of the hearing officer for the Missouri Department of Insurance because such decision was not based on substantial and competent evidence.”
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting detañed facts and restating principles of law would have no precedential or jurisprudential value. We affirm the judgment pursuant to Rule 84.16(b).